FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             June 25, 2015
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
NICK RAUL MEDINA,

      Petitioner – Appellant,

v.                                                          No. 15-1043
                                                   (D.C. No. 1:14-CV-02894-LTB)
JAMES FALK, Warden; THE                                       (D. Colo.)
ATTORNEY GENERAL OF THE STATE
OF COLORADO,

      Respondents – Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Petitioner Nick Medina, a state prisoner proceeding pro se, seeks a certificate

of appealability to appeal the district court’s denial of his ' 2254 habeas petition as

time-barred. Petitioner pled guilty to one count of contributing to the delinquency of

a minor and one count of sexual assault in Colorado state court and received a

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentence of six years on March 31, 2008. The guilty plea also required Petitioner to

enter his name on the lifetime sex offender registry as a Sexually Violent Predator

(SVP).

      Petitioner alleges his public defender did not inform him of the registration

requirement and, although he concedes his habeas petition comes well outside the

one-year time limitation for such actions, asks this court to apply equitable tolling to

his case and allow the appeal to move forward. Among other reasons, he states he

struggled to file appeals in a timely manner due to ignorance of the process, and his

actions did not qualify to place him on the sex offender registry as a SVP in the first

place or warrant the damaging lifetime designation.

      The Supreme Court has held that a petitioner is entitled to equitable tolling

under the federal habeas corpus statute “only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

(internal quotation marks omitted). “[A]n inmate bears a strong burden to show

specific facts to support his claim of extraordinary circumstances and due diligence.”

Yang v. Archuleta, 525 F.3d 925 (10th Cir. 2008) (internal quotation marks and

brackets omitted).

      The district court reviewed each of Petitioner’s reasons why it should grant his

request for equitable tolling and found none of them convincing. The district court

ultimately concluded Petitioner had not sufficiently demonstrated he diligently

challenged his 2008 conviction and sentence in state court during the six years prior

                                            2
to filing a state Rule 35(a) postconviction motion in September 2014. The court also

noted that “ignorance of the law, even for an incarcerated pro se petitioner, generally

does not excuse prompt filing.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir.

2000) (internal quotation marks omitted).

      After carefully reviewing the record and Petitioner’s filings on appeal, we

conclude that reasonable jurists would not debate the district court’s dismissal of the

habeas petition on timeliness grounds. See Slack v. McDaniel, 529 U.S. 473, 484

(2000). For reasons given by the district court, we therefore DENY Petitioner’s

request for a certificate of appealability and DISMISS the appeal. We DENY AS

MOOT Petitioner’s motion for appointment of counsel on appeal. We GRANT

Appellant’s motion to proceed in forma pauperis on appeal.


                                            Entered for the Court


                                            Monroe G. McKay
                                            Circuit Judge




                                            3